DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of Species 2, Figure 3, Claims 1-4, 6-7, 9, and 11 in the phone interview on 10/21/2021 with Xiaobing Zhang is acknowledged.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6-7, and 9 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Shen et al. (US 9322892).
In re claim 1, Shen, in figures 1-10, discloses a superconducting magnet, comprising: magnet coils including at least one group of outer coils (110) and at least one group of inner coils (106); a container (118) including an accommodating space; at least one first chamber that is disposed within the accommodating space and houses the at least one group of the inner coils; and at least one second chamber that is disposed within the accommodating space and houses the at least one group of the outer coils (see figure 2 below), wherein the at least one first chamber and the at least one second chamber are configured to be filled with a cooling medium and are in fluid communication with each other, the cooling medium being configured to cool the magnet coils to a superconducting state (helium vessel 118 is filled with helium; The 
In re claim 2, Shen, in figures 1-10, discloses a third chamber disposed within the accommodating space, the at least one first chamber and the at least one second chamber being in fluid communication with each other through the third chamber (see figure below; figure 3 showing fluid communication, which is also inherent by nature of the third chamber positioning between the first and second chamber).
In re claim 3, Shen, in figures 1-10, discloses an intermediate support structure (124) disposed within the accommodating space; a first sealing structure (see figure 2 below) disposed within the accommodating space, the first sealing structure being located closer to a central axis of the superconducting magnet than the intermediate support structure; and -2-Response to Restriction RequirementAttorney Docket No.: 20618-0611 US00Application No.: 16/924,336Page 3 of 9a plate structure (see figure 2 below) disposed between the first sealing structure and the intermediate support structure, the at least one first chamber being formed based on the intermediate support structure, the first sealing structure, and the plate structure (as seen in the figures).
In re claim 4, Shen, in figures 1-10, discloses an inner support structure (108) disposed within the at least one first chamber, the at least one group of inner coils being disposed on the inner support structure.
In re claim 6, Shen, in figures 1-10, discloses an outer support structure (112) disposed within the accommodating space, the at least one group of outer coils being disposed on the outer support structure, the intermediate support structure being located closer to the central axis of the superconducting magnet than the outer support structure; and a second sealing structure (see figure below) disposed within the 
In re claim 7, Shen, in figures 1-10, discloses a refrigeration device (138) configured to cool the cooling medium, the refrigeration device being thermally coupled with at least one of the at least one first chamber, the at least one second chamber, or the third chamber, the refrigeration device being disposed on the container, at least a portion of the refrigeration device being located outside the accommodating space (as seen in the figures).
In re claim 9, Shen, in figures 1-10, discloses a cooling chamber including the at least one first chamber, the at least one second chamber, and the third chamber (the three chambers are shown in the figure); and an outer chamber that is formed based on an outer wall of the cooling chamber and an inner wall of the container, the accommodating space being formed based on the inner wall of the container (as seen in figure below).
Allowable Subject Matter
Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. A list of pertinent prior art is attached in form PTO-892.



    PNG
    media_image1.png
    629
    639
    media_image1.png
    Greyscale
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexander Talpalatski whose telephone number is (571)270-3908. The examiner can normally be reached 10 AM - 6 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki Ismail can be reached on 5712723985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Alexander Talpalatski/Primary Examiner, Art Unit 2837